

 

 
FNB UNITED CORP.
150 South Fayetteville Street
Asheboro, North Carolina 27203


[Date]


[Name of officer]
[Address]


Dear [officer]:


FNB United Corp. (“FNB United”) is a participant in the Capital Purchase Program
(the “CPP”).  The CPP is a part of the Troubled Assets Relief Program (“TARP”),
which was established by the United States Department of the Treasury (the
“Treasury”) pursuant to the Emergency Economic Stabilization Act of 2008
(“EESA”).


EESA required that FNB United, as a participant in the CPP, establish and comply
with certain standards for executive compensation applicable to its senior
executive officers.  As a senior executive officer, you and FNB United entered
into a letter agreement dated February 13, 2009 (the “Prior Agreement”) to
comply with these EESA standards.


The American Recovery and Reinvestment Act of 2009 (“ARRA”) amended in their
entirety the executive compensation provisions of EESA and directed the
Secretary of the Treasury to establish executive compensation and corporate
governance standards applicable to TARP recipients, including FNB United, and
makes these standards applicable to both senior executive officers and certain
most highly compensated employees.  On June 15, 2009, the Secretary of the
Treasury promulgated an interim final rule under 31 CFR Part 30 (the “Interim
Final Rule”), which sets forth these standards.  The EESA executive compensation
standards, as amended by ARRA, and the standards and guidance set forth in the
Interim Final Rule are collectively referred to in this letter as the “TARP
Compensation Standards.”


Among others, the TARP Compensation Standards impose the following requirements
and prohibitions upon FNB United:


 
·
FNB United must comply with the requirements of Internal Revenue Code section
162(m)(5).



 
·
FNB United is prohibited from making any golden parachute or severance payment
to any of its senior executive officers or any of the five next most highly
compensated employees.



 
·
FNB United is prohibited from paying or accruing any bonus payment to the five
most highly compensated employees, except as permitted by the TARP Compensation
Standards.  For this purpose, the five most highly compensated employees may
include the senior executive officers.


 
 

--------------------------------------------------------------------------------

 

 
·
FNB United is required to recover or “clawback” any bonus payment to its senior
executive officers or any of the 20 next most highly compensated employees if
payment was based on materially inaccurate financial statements or performance
metric criteria.



 
·
FNB United is prohibited from maintaining any employee compensation plan that
would encourage the manipulation of reported earnings to enhance the
compensation of any employee.



 
·
FNB United is prohibited from maintaining any compensation plan for senior
executive officers that would encourage such officers to take unnecessary and
excessive risks that threaten the value of FNB United.



 
·
FNB United is prohibited from providing tax gross-ups to its senior executive
officers or any of the 20 next most highly compensated employees.



In addition, any bonus payment made prior to February 17, 2009 by FNB United to
any of its senior executive officers or any of the 20 next most highly
compensated employees is subject to recovery by the Treasury if the Secretary of
the Treasury determines that such payment was inconsistent with the purposes of
the TARP Compensation Standards or otherwise contrary to the public interest.


This letter is evidence of your intent and the intent of FNB United to comply
with the TARP Compensation Standards.  In consideration of the benefits received
by FNB United through its participation in the CPP, by signing below, you agree
to consent to all such modifications or amendments to FNB United’s stock,
compensation, bonus, incentive and other benefit plans, arrangements and
agreements (including employment, change-of-control and severance agreements) in
which you are a participant or to which you are a party as are necessary to give
effect to the TARP Compensation Standards as now in effect or as such may be
amended or modified from time to time during the period that FNB United is a
TARP Recipient.  You further agree that to the extent that specific revisions to
any Benefit Plans are required for compliance with the TARP Compensation
Standards or that any payments made to you are the subject of recovery by FNB
United or reimbursement to the Treasury, you will negotiate promptly and in good
faith with respect to such revisions, repayment or reimbursement to permit full
compliance with the TARP Compensation Standards.


This letter supersedes and replaces the Prior Agreement and will remain in
effect during the period in which FNB United is a TARP Recipient and for so long
as you are a senior executive officer or, to the extent applicable, a most
highly compensated employee.


For purposes of this letter:


 
·
The TARP Compensation Standards are intended, and will be interpreted,
administered and construed, to comply with the requirements of ARRA and the
Interim Final Rule, as currently in effect or as such may be amended, modified
or supplemented from time to time, and any other guidance promulgated by the
Treasury.  To the maximum extent possible and consistent with the foregoing, the
TARP Compensation Standards will be


 
2

--------------------------------------------------------------------------------

 

interpreted, administered and construed to permit operation of the Benefit Plans
in accordance with their terms before giving effect to this letter.


 
·
Terms used in this letter that are not defined herein but are defined in the
Interim Final Rule have the meanings ascribed to them in the Interim Final Rule
and will be interpreted and construed consistent with the Interim Final Rule.



 
·
Any reference to FNB United means FNB United and any entity that, along with FNB
United, would be considered a TARP Recipient determined pursuant to 31 CFR §
30.2, including, CommunityONE Bank, National Association and Dover Mortgage
Company.



 
·
The determination of whether you are or remain a most highly compensated
employee will be made pursuant to 31 CFR § 30.3.



To the extent not subject to federal law, this letter will be governed by and
construed in accordance with the laws of the State of North Carolina.  This
letter may be executed in two or more counterparts, each of which will be deemed
an original and all of which together will be deemed the same agreement.


The Board of Directors appreciates your willingness to agree to the provisions
in this letter and looks forward to your continued efforts and leadership on
behalf of FNB United.



 
Very truly yours,
       
FNB UNITED CORP.
       
By
     
[Name of officer executing agreement
   
on behalf of FNB United]
   
[Title]





Agreed and accepted:


_______________________
[Name of officer]


Date:___________________

 
 
3
 
 